Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 11, 12, 14, 21, 22, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu US 20220124807.

Regarding claim 1, 11, 21, 30, Hu teaches a method of wireless communication by a user equipment (UE) (fig. 9 box 902, 904), comprising:
receiving a first plurality of bits indicating availabilities of a resource block (RB) set (a device configured to receive, from a base station, a set of reference signals (RSs) and a control channel message, the control channel message notifying a slot format, a channel occupancy time (COT) duration, an available resource block set, [0035]);
receiving a second plurality of bits indicating transmission directions associated with the RB set (search space group switching, per a beam direction or a TCI state, for signal transmission and reception by the device, [0035]); and

transmitting or receiving information via the RB set based on the first plurality of bits and the second plurality of bits (fig. 9 box 901, 997, [0197]).
Although Hu only explicitly teaches a single resource block set, receiving an indication of a plurality of resource block sets would have been an obvious modification at the time of the instant application and therefore the claims are not patentable.

Regarding claims 2, 12, 22, each bit of the second plurality of bits indicates a transmission direction of a respective RB set of the plurality of RB sets (search space group switching, per a beam direction or a TCI state, [0035]).

Regarding claim 4, 14, 24, each set of bits of the second plurality of bits indicates two or more transmission directions of a respective RB set of the plurality of RB sets (search space group switching, per a beam direction or a TCI state, [0035]). Note, including multiple beam directions would have been an obvious modification.

Allowable Subject Matter
Claims 3, 5-10, 13, 15-20, 23, and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476